The opinion of the court was delivered
by Porter, J.
The entry of judgment on the last transcript and the process which it supported were irregular. When the record of a magistrate has supplied one transcript for a lien, and by its entry a lien has been obtained, the magistrate’s record has spent its force in that direction. If a duplicate transcript could be filed, every day in the year might bring a new entry of judgment, and the defendant be rendered liable for the costs of each entry and its process. The principle which prevents a plaintiff from having separate and distinct judgments at the same time in full life for the same debt would be violated, the public records uselessly overburdened, and the act respecting the continuance of the lien of judgments evaded. *260The second transcript, therefore, secured no lien whatever. It was merely a certificate of a return of no goods, and it should have been docketed under the head of the first judgment, and treated in all respects as such a certificate. Arnold v. Gorr, 1 R. 223. The execution should have recited the first judgment, and that only. But in another respect it was irregular. The judgment was then nearly eight years old, and the law as it now stands prohibits an execution on any judgment after the lapse of five years, unless the defendant shall have been warned by scire facias. Purdon, 330-1079.
Order reversed, and record remitted, with direction tb set aside the execution, to strike off the judgment entered on the 26th day of April, 1854, and to enter the transcript filed on that day under the record of the judgment entered on the 9th day of November, 1849.